Name: Council Regulation (EEC) No 3729/89 of 27 November 1989 amending for the third time Regulation (EEC) No 4194/88 fixing, for certain fish stocks and groups of fish stocks, the total allowable catches for 1989 and certain conditions under which they may be fished
 Type: Regulation
 Subject Matter: fisheries
 Date Published: nan

 14. 12. 89 Official Journal of the European Communities No L 364/5 COUNCIL REGULATION (EEC) No 3729/89 of 27 November 1989 amending for the third time Regulation (EEC) No 4194/88 fixing, for certain fish stocks and groups of fish stocks, the total allowable catches for 1989 and certain conditions under which they may be fished THE COUNCIL OF THE EUROPEAN COMMUNITIES, m Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 170/83 of 25 January 1983 establishing a Community system for the conservation and management of fishery resources ('), as amended by the Act of Accession of Spain and Portugal, and in particular Article 11 thereof, Having regard to the proposal from the Commission, Whereas, under the terms of Article 3 of Regulation (EEC) No 170/83, it is incumbent upon the Council to establish the total allowable catches (TACs) by stock or group of stocks, the share available for the Community and the specific conditions under which these catches must be taken ; whereas the share available to the Community is allocated among the Member States, pursuant to Article 4 of that Regulation ; Whereas Regulation (EEC) No 4194/88 (2), as last amended by Regulation (EEC) No 2278/89 (3), fixes, for certain fish stocks and groups of fish stocks, the TACs for 1989 and certain conditions under which they may be fished ; Whereas the latest review by the Scientific and Technical Committee for Fisheries concluded that, for cod in ICES divisions VII b, c, d, e, f, g, h, j and k, sub-areas VIII, IX and X and Copace division 34.1.1 (EC zone), the catch should be in a range which would permit an increase of the TAC from 24 600 tonnes to 25 400 tonnes, HAS ADOPTED THIS REGULATION : Article 1 The Annex to this Regulation shall replace the corres ­ ponding items of the Annex to Regulation (EEC) No 4194/88 . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 27 November 1989. For the Council The President J. MELLICK (') OJ No L 24, 27. 1 . 1983 , p. 1 . O OJ No L 369, 31 . 12. 1988, p. 3 . ( ¢') OJ No L 218, 24. 7. 1989, p. 5. No L 364/6 Official Journal of the European Communities 14. 12. 89 ANEXO / BILAG / ANHANG / Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  / ANNEX / ANNEXE / ALLEGATO / BIJLAGE / ANEXO Especie / Art / Art / Ã Ã ¯Ã ´Ã ¿Ã  / Species / EspÃ ¨ce / Specie / Soort / EspÃ ©cie Zona / OmrÃ ¥de / Bereich / Ã Ã Ã ½Ã · / Zone / Zone / Zona / Sector / Zona TAC Estado miembro / Medlemsstat / Mitgliedstaat / Ã Ã Ã ¬Ã Ã ¿Ã  Ã ¼Ã ­Ã »Ã ¿Ã  / Member State / Ã tat membre / Stato membro / Lid-Staat / Estado-membro Cuota / Kvote / Quote / Ã Ã ¿Ã Ã Ã Ã Ã Ã Ã · / Quota / Quota / Contingente / Quota / Quota ( i ) (2) (3) (4) (5) Bacalao / Torsk / Kabeljau / Ã Ã ¬Ã ´Ã ¿Ã  / Cod / Cabillaud / Merluzzo bianco / Kabeljauw / Bacalhau (Gadus morhua) VII b, c, d, e, f, g, h, j, k, VIII , IX, X ; COPACE 34.1.1 ('j 25 400 BelgiÃ «/Belgique Danmark Deutschland Ã Ã »Ã »Ã ¬Ã ´Ã ± EspaÃ ±a France Ireland Italia Luxembourg Nederland Portugal United Kingdom 1 1 30 H 1 9 420 H 2 590 H 1 60 H 2 100 H 1 CEE / EÃF / EWG/ EOK/ EEC / EEG 25 400 H